An unpub|ishelh order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

KRYSTAL JOHNSON, No. 62536
Appellant,.

vs. 
MARTIN DRUl\/ll\/l, F § L E 
Respondent. APR 2 g 2013

TRACIE K LINDEMAN

ORDER DISMISSING APPEAL

 

When this proper person appeal was docketed, this court gave
appellant 40 days to file and serve her civil proper person appeal
statement. Appellant’s civil appeal statement was due in this court by
l\/larch 12, 2013. To date, appellant has failed to file her civil proper
person appeal statement or otherwise respond to this court’s directive
Accordingly, we conclude that appellant has abandoned this appeal, and

W€

ORDER this appeal DISMISSED.

    

Parraguirre   Cherry

cc: Second J udicial District Court Dept. 10
Krystal Jean Johnson
Kathleen A. Sigurdson
Washoe District Court Clerk

SuPREME Courrr
or
NEvAoA

 

(o) 1947A